Approach of the European Parliament to implementing Articles 9 and 10 of Protocol 1 of the Lisbon Treaty on parliamentary cooperation in the field of CFSP/CSDP (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the approach of the European Parliament to implementing Articles 9 and 10 of Protocol 1 of the Lisbon Treaty on parliamentary cooperation in the field of CFSP/CSDP.
May I remind honourable Members that there will be no catch-the-eye in this debate, which is limited to one round of speakers from the groups, and one non-attached Member.
Vice-President of the Commission, on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, we attach great importance to having an effective democratic oversight of the EU foreign, security and defence policy, and fully recognise that this is a shared responsibility of the European Parliament and the national parliaments.
This responsibility implies a certain duty of cooperation by the parliaments and parliamentarians in achieving the objectives of the CFSP/CSDP - including protecting the interests and security of European citizens - in the most effective way.
Parliamentarians are also uniquely placed to communicate the merits of the CFSP/CSDP to citizens and civil society, and thus participate in the project of building, promoting and giving visibility to the EU foreign, security and defence policy.
This important responsibility of parliaments is explicitly recognised in the report on the Implementation of the European Security strategy, which was endorsed by Heads of State or Government in 2008. It says that 'Maintaining public support for our global engagement is fundamental. ... We deploy police, judicial experts and soldiers in unstable zones around the world. There is an onus on governments, parliaments and EU institutions to communicate how this contributes to security at home'.
We are aware of the current discussions between national parliaments and the European Parliament about the setting up of a new interparliamentary conference for CFSP/CSDP, in accordance with Protocol 1 of the Lisbon Treaty. Everyone recognises that the closing down of the WEU Parliamentary Assembly on 10 May 2011 has made the setting up of such a body even more urgent.
We are confident that a mutually convenient agreement will soon be found, hopefully under the chairmanship of the Polish Parliament during the second half of this year.
I thank you once again for this debate. It is an opportunity for us to reaffirm our attachment to the parliamentary oversight of the EU foreign, security and defence policy.
Mr President, Mr Šefčovič, Mr President, my sincere congratulations on your election, which I was personally very pleased about. Mr Vice-President, my group and I believe that we urgently need to bring about cooperation on this issue between the national parliaments and the European Parliament. This cooperation, which is described in Article 9 of the Protocol, serves to ensure that we realise our respective responsibilities in respect of the administrations in question, for which each parliament has its own responsibility.
The European Parliament is competent in certain fields, as we have agreed within the framework of the Treaty, as we have agreed in the agreement with the Commission and the Council in connection with the External Action Service with the Accountability Rule, with the competences for the budget and the right of budgetary control. Then there are questions that relate to military aspects and the use of armies, which fall within the competence of the national parliaments concerned. The national parliaments also have a role to play in supervising their national governments, by means of which they have an influence on European policy. There is no joint responsibility for joint supervision; rather, each party is responsible for its own area.
However, in order to ensure that we do this correctly, we need cooperation, as part of which we keep each other informed so that we are all aware of what is necessary in order to duly perform our supervisory duties. We therefore need to make clear that this is only possible for the national parliaments under the auspices of an agreement pursuant to Article 9 of the Protocol and not under Article 10, as Article 10 concerns cooperation of the national parliaments with the participation of the European Parliament. What we are talking about here is cooperation between the national parliaments and the European Parliament. There is a considerable difference between the two concepts. I hope that we will be able to reach a reasonable agreement on this basis, as it has been stated in various resolutions - such as in the Gualtieri report, in my report, but also once again in this draft - so as, in this way, to judiciously establish the position of the European Parliament, which does want cooperation of this kind and sees it as urgent.
Mr President, ladies and gentlemen, the resolution that we are preparing to vote on is important and timely because it sets out and unequivocally clarifies the principles that must guide the action of Parliament and its representatives in conducting these difficult negotiations with national parliaments.
First and foremost, these principles derive from Treaties that, by getting rid of the pillar structure, on the one hand, and assigning Parliament the role of representing citizens directly at EU level, on the other, make the European Parliament a vital source of democratic legitimacy for the common foreign and security policy (CFSP) and the common security and defence policy (CSDP) as EU policies
This double innovation results, as we know, in increased functions and responsibilities, from the vote to approve the High Representative, to the referral powers established by Article 36, to the budget powers that, we must remember, make the European Parliament the budgetary authority for the exceptionally large increase in CSDP missions which, as we are aware, are civil missions.
However, the reasons that lead us to take, with determination and readiness for dialogue, the road towards genuine agreement with national parliaments are also political and pragmatic. Interparliamentary cooperation is appropriate and necessary to strengthen support for the CFSP and the CSDP and to increase consistency between them and the choices made by Member States at national level.
It is precisely for this reason that this cooperation should represent, in a balanced way, the institutions that express Europe's democratic legitimacy at a different level, and an imbalance that excessively compromises Parliament's power would be incongruous with the mission to Europeanise the debate on foreign security and defence policy in Europe, which is at the root of the idea of holding a conference.
That is why it is good for tomorrow's vote to clarify that the readiness for debate is accompanied by the utmost commitment to certain principles, starting with the principle that, as Article 9 of the first protocol clearly states, no regular form of interparliamentary cooperation can be established without Parliament's consent.
on behalf of the ALDE Group. - Mr President, it is splendid to see you in the chair and it all seems to be going quite well so far, congratulations.
The Liberal Group wants full and swift implementation of all aspects of the Treaty of Lisbon. We want parliaments to foster the development of a common foreign security and defence policy. This means genuine collaboration between parliaments, not trying to unpick the integrated policy-making process which the Treaty of Lisbon so carefully constructed.
We need time to allow the External Action Service and the new policy approach to produce results at executive level. In time, parliamentary solutions will be found that are acceptable to both levels of parliament, including the British Parliament, where some Members still seem to be in denial about the reality of the Treaty of Lisbon.
Mr President, I, too, would like to congratulate you on your new office. Mr President, Mr Vice-President, it is very easy to speak after the three preceding speakers as we, in this House, have had a common cross-party position on this subject for quite some time and are acting in concert. You can therefore regard everything that has been said already as echoed by me.
I do have two thoughts to add, however. First of all, Commissioner Šefčovič, you made reference to the Polish Presidency of the Council. It was an important reference that you made, as we are in a position to observe together that the Polish Presidency wishes to accord a quite special significance to the common security and defence policy (CSDP). The Presidency wishes to actively engage, for example, in the issue of 'pooling and sharing' in relation to 'battlegroups'. I believe that that is a sound basis on which to attempt, in partnership with the Polish Presidency, to actually take a step forwards in this regard. I would very much welcome it if this House, too, would very actively approach the Polish lower house, the Sejm, the competent committee there, and those in Poland with an interest in this issue, in order to ensure that we actually go the whole nine yards in this regard.
The second thought that I wanted to add is as follows. Given that what has been said in connection with the duties of the European Parliament as part of the CSDP is correct, Parliament must also ensure that, within the framework of the internal rules applicable in this House, the Subcommittee on Security and Defence, which bears primary responsibility for this area, is given the ability to actually fulfil this role. We have an obligation to fulfil in this regard, and we are not good enough at it at this point in time. If we want our counterparts in the national parliaments to take us seriously, we must be able to work more effectively ourselves, and to do that, there are a couple of rules that we need to emend.
Mr President, there is no other policy area where the European Parliament has so few rights of codecision as in the fields of foreign and, especially, of military policy. When it comes to EU military operations, it is the Heads of State or Government alone, meeting in the European Council, who make the decisions. When it comes to the key issue of war and peace, then, the European Parliament has absolutely no right to be heard or even to oversee. There is not even a binding rule that Parliament must be informed before the Union launches a foreign intervention.
In light of the establishment of the European External Action Service, which, in practice, has become the executive arm of the common foreign and security policy (CFSP), and of the start-up fund for military operations, which has a firm basis in the Treaty of Lisbon, there is a need for more monitoring powers for the national parliaments and for the European Parliament, and for these powers to actually be effective. The resolution on the table does state that the cooperation between the national parliaments and the European Parliament needs to be improved, but there is a definite lack of specific proposals as to how that can be done.
The interparliamentary assembly that we have proposed - to be composed of representatives from both national and European level - could pave the way for the resolution or at least attenuation of glaring democratic deficits. Such an interparliamentary assembly need not be composed of all the parties represented in the parliaments in order to ensure real and democratic supervision of European foreign and security policy. It would be nice if our amendments enacting this were to be approved tomorrow.
Vice-President of the Commission, on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I would like to thank all the honourable Members for their remarks. I would like to underline that the Commission and the High Representative take note of this discussion and of what I would consider is the existing consensus on the importance of effective parliamentary scrutiny of the CFSP/CSDP.
I think the approach - as was highlighted by all the speakers - of genuine cooperation between national and European parliamentarians is very important for exercising this scrutiny in relation to an important area of cooperation like CFSP/CSDP.
The Commission and the High Representative will continue to follow developments in this area very closely. We also hope and believe that, under the Polish Presidency, which puts a great deal of focus and accent on the importance of the CFSP, we will also be able to find a solution on how to put in place a mechanism for effective scrutiny over these two very important areas.
The debate is closed.
I have received one motion for a resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The vote will take place on Thursday, 7 July 2011.
Before I declare the sitting closed, I would just like to thank the colleagues who are here for their courtesy to me in my debut in the chair.
Written statements (Rule 149)
The common foreign and security policy is said to be a great achievement, and yet the European Parliament and the Member States still divide up the spoils when it comes to fulfilling agreements. Most conspicuous of all in recent times was Germany's decision to sell tanks to Saudi Arabia. As far as procedure is concerned, other countries in the European Council should be consulted first in this matter and their opinions taken into account, should they not? Yet if Germany's actions do arouse opposition, where were the voices of protest from France and Russia - countries which still grossly violate human rights - with regard to this transaction? Ceterum censeo: France decided to sell Mistral-type warships to Russia, and I am convinced that it regrets its actions.